DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined without undue burden.  This is not found persuasive because each of the two non-elected groups, groups II and III, requires search and examination of additional as well as different claim limitations that are not in applicant’s elected group, thereby imposing a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-25 are pending in the instant application. Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-14 are under examination on the merits in the instant case.

Information Disclosure Statement
The listing of references in the specification, see pages 45-48, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list 

Claim Objections
Claims 4-9 and 13-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Solely for compact prosecution purpose, the claims 4-9 and 13-14 will be further treated on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claims 1-14 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree. For instance, the claims and the specification do not define which pressure qualifies as “elevated pressure”, nor do they disclose to which pressure the “elevated pressure” is compared, thereby being qualified as being “elevated”. As such, one of 
Claims 1-14 recite “an effective amount of a nucleic acid expression cassette”. The claims fail to particularly point out and distinctly claim what the nucleic acid expression cassette is “effective” for. Hence, the metes and bounds of the claimed “effective amount” cannot be ascertained. For examination purpose, the limitation “an effective amount of” will not be taken into consideration. 
Claims 5-6 and 12 recite “a substantially closed system”. It is unclear what degree is encompassed by the relative term “substantially”. As such, the metes and bounds of the claimed “system” cannot be ascertained. In addition, it is unclear whether the “substantially closed system” recited in claims 5-6 and 12 is distinct and different from “subject’s biliary tree, liver, kidney or pancreas” recited in preceding claims.
Claim 6 recites “measuring of end results”. It is unclear what is meant by “end results”. For examination purpose, the limitation will be interpreted as cell transfection as the claim is directed to “transfecting cells of a subject in vivo”. 
Claim 6 recites “modifying or injection parameters.” It is unclear what is meant by this limitation.
Claims 7 and 13 recite the limitation "wherein the administering conditions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Note that none of claims 1-6 or claims 10-12 recite “administering conditions”.
Claims 7 and 13 recite “measured target organ characteristics.” It is unclear what this limitation means because “target organ” and “measured target organ” cannot be ascertained.
Claim 9 recites the limitation "wherein the nucleic acid expression vector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumbhari et al. (Gastrointestinal Endoscopy, 2018, 88:755-763.e5).
Kumbhari teaches a method of delivering a solution comprising a DNA plasmid under pressure (“with maximal pressure set to 999 psi”) via “intrabiliary hydrodynamic injection” to the hepatic duct of a pig, wherein the hepatic duct transfection is measured by PCR.  See pages 756-757 and Figure 2A.
Accordingly, claims 1-2 and 5-9 are described by Kumbhari et al. 

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doiron et al. (US 2015/0190432 A1).
Doiron teaches the following in paragraph 0150: “Naked plasmid DNA can be delivered via the pancreatic duct employing hydrodynamic gene delivery. A balloon catheter can be placed in the pancreatic duct. The balloon catheter placed in the pancreatic duct is inflated for occlusion-assisted infusion.” 

Accordingly, claims 1-2 and 5-9 are described by Doiron et al. 

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacallao (US 2016/0213896 A1).
Bacallao teaches a method of delivering a fluid comprising a plasmid into a kidney of a subject comprising using a hydrodynamic delivery pump system that infuses the plasmid-containing fluid to the kidney at a flow rate sufficient to maintain a hydrodynamic pressure in the kidney of about 5-140 mm Hg, wherein the hydrodynamic delivery pump system comprises a pressure sensor, an actuator, and a controller, wherein the system measures hydrodynamic injection parameters and controls “fluid delivery time and pressure” based on user-defined algorithm of maintaining a desirable fluid pressure in an organ such that “the algorithm may control the fluid delivery pressure within a range of about 5 mm Hg to about 140 mm Hg.” See paragraphs 0224-0225, 0269-0270, 0275; Figures 32-33.
Bacallao teaches that the end result of renal delivery of a plasmid via hydrodynamic injection is detected by immunofluorescent imaging. See paragraph 0074.
Accordingly, claims 1-8 and 10-13 are described by Bacallao.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumbhari et al. (Gastrointestinal Endoscopy, 2018, 88:755-763.e5) in view of Bacallao (US 2016/0213896 A1).
Kumbhari teaches a method of delivering a solution comprising a DNA plasmid under pressure (“with maximal pressure set to 999 psi”) via “intrabiliary hydrodynamic injection” to the hepatic duct of a pig, wherein the hepatic duct transfection is measured by PCR.  See pages 756-757 and Figure 2A.
Kumbhari reports the following at page 762: “Despite successful and safe transduction of plasmids throughout the liver, there is room for further investigation into our technique. In the current study, we did not measure the pressure generated within the biliary tree…we did not assess the efficiency of transduction as a function of procedural parameters, such as pressure, volume, time of delivery, or plasmid concentration.” (emphasis added). 
Bacallao teaches using a hydrodynamic delivery pump system wherein the system comprises a pressure sensor, an actuator, and a controller, wherein the system measures hydrodynamic injection parameters and controls “fluid delivery time and pressure” during the hydrodynamic injection based on user-defined algorithm of maintaining a desirable fluid pressure in an organ such that “the algorithm may control the fluid delivery pressure within a range of about 5 mm Hg to about 140 mm Hg.” See paragraphs 0224-0225, 0269-0270, 0275; Figures 32-33.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a pressure sensor, an actuator, and a controller of Bacallao’s hydrodynamic delivery pump system into Kumbhari’s “intrabiliary hydrodynamic injection” system. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to cure the deficiencies or “room for further investigation” disclosed by Kumbhari at page 762, wherein measuring procedural parameters such as pressure during the hydrodynamic injection falls within Kumbhari’s disclosure of “there is room for further investigation”.
Accordingly, claims 1-14 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doiron et al. (US 2015/0190432 A1) in view of Bacallao (US 2016/0213896 A1).
Doiron teaches the following in paragraph 0150: “Naked plasmid DNA can be delivered via the pancreatic duct employing hydrodynamic gene delivery. A balloon catheter can be placed 
Doiron does not teach measuring pressure in real-time during the hydrodynamic gene delivery.
Bacallao teaches using a hydrodynamic delivery pump system wherein the system comprises a pressure sensor, an actuator, and a controller, wherein the system measures hydrodynamic injection parameters and controls “fluid delivery time and pressure” during the hydrodynamic injection based on user-defined algorithm of maintaining a desirable fluid pressure in an organ such that “the algorithm may control the fluid delivery pressure within a range of about 5 mm Hg to about 140 mm Hg.” See paragraphs 0224-0225, 0269-0270, 0275; Figures 32-33.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a pressure sensor, an actuator, and a controller of Bacallao’s hydrodynamic delivery pump system into Doiron’s “hydrodynamic gene delivery” system comprising a balloon catheter that delivers a plasmid DNA to the pancreatic duct via “occlusion-assisted infusion.” One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide user-defined, optimal gene delivery to the pancreatic duct by constantly sensing, monitoring, and controlling pressure generated by Bacallao’s user-defined algorithm-based hydrodynamic delivery pump system. 
Accordingly, claims 1-14 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635